DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Status of Application
This action is in response to the amendment filed on 2/22/2022. Claims 9, 14, 16, 22-23, 27-30, 34-36, 38, 40, 42-47 are pending in this case and have been examined. Claims 9, 14, 16, 23, 27-28, 30, 34, 36, 38, 40 are currently amended. Claims 45-47 are added. Claims 37, 39, 41 are currently canceled.

Response to Arguments
Applicant's arguments, see 35 USC § 101 beginning on page 8 of the response, have been fully considered but they are not persuasive.

The applicant has argued that “the elements of claim 10 cannot practically be performed in the human mind.” The examiner respectfully disagrees. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. The claim limitations under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the 

Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").

Performing a mental process on a generic computer. An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01.

Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 

Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of 

Although the information that is received is directed to digital inventory, taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer for receiving, executing, and outputting are basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). See also In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) (“Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ . . . those functions can be achieved by any general purpose computer without special programming”). None of these activities is used in some unconventional manner nor does any produce some unexpected result. Appellant does not contend it invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, “even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP America,Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).

The applicant has argued that the claims are not directed “to methods of organizing human activity.” The examiner respectfully disagrees. The claimed invention is a method that allows for users to analyze collected audience data to predict and optimize a financial transaction of selling audience segments which is fundamental economic principle a method of managing interactions between people. Further, the applicant is currently claiming a model that comprises “agents.” The term agent is known in 

The applicant has argued that the claims integrate the alleged abstract idea into a practical application. The examiner respectfully disagrees. Specifically receiving information about supply and demand and applying that information in a predicted transaction does not lend itself to a practical application. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018. Appellant’s claimed invention does not contain limitations that integrate the invention into a practical application. Applicant’s claimed invention merely includes limitations that are not indicative of integration into a practical application such as Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

Although arguably the invention may be an improvement to the data, that would be an improvement to the abstract idea  None of the limitations reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The previous 101 is updated in view of applicant’s amendments. 

The applicant has amended the claims including cancelling claims 37, 39, and 41, any previous rejections applied to the cancelled claims are withdrawn and are moot in view of the cancellation of the claims. 

The applicant has argued the previous 112 1st (a) rejection in view of the amended claims. The applicant has amended some limitations in the claims, however, there is a lack of arguments with regards to the limitations that were previously rejected and not amended, therefore the rejection is maintained. The previous rejection is updated below. 

The applicant has amended the claims to overcome the previous 112, 2nd (b) rejection. The previous 112 2nd(b) rejection is withdrawn. 

Applicant’s arguments, see 35 U.S.C. 103 rejections on page 12-14 of the response, have been considered but are moot in view of further searching considerations due to newly amended claims. Please see the updated 35 U.S.C. 103 rejections below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9, 14, 16, 22-23, 27-30, 34-36, 38, 40, 42-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of using audience, transaction, and media content information to generate a solution for selling media content. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (9, 14, 16, 22-23, 27-30, 34-36, 38, 40, 42-47) is/are directed to an abstract idea without significantly more.

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (9, 14, 16, 22, 38, 43, 45) is/are directed to a method, claim(s) (30, 34, 35, 36, 44, 47) is/ are directed to a computer readable medium, and claims(s) (23, 27-29, 40, 42, 46) is/are directed to a device and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process and/or certain methods of organizing human activity). Specifically the claims recite:


(a) mental process: as drafted, the claim recites the limitations of receiving information, executing an application to predict a transaction, and outputting an optimized transaction which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “cause the apparatus to,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “cause the processor to” language, the claim encompasses the user manually analyzing and determining data. The mere nominal recitation of a generic apparatus does not take the claim limitation out of the mental processes grouping. Further independent claim 9 discloses a method that does not have a processor, computer, or any type of technology to perform the steps of the invention. The claims are directed to a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed by a human and/or 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to analyze collected audience data to determine a likelihood of selling media content which is a method of managing interactions between people. Thus, the claim recites an abstract idea. According to the 2019 PEG, “commercial 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2
Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer or as claimed can be performed by a human. The claim recites the additional element(s): that an apparatus including a processor and a non-transitory computer readable storage medium is used to perform the receiving, generating, and determining steps.  The processor in steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (generating and determining information). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would 

For further clarification the Examiner points out that the claim(s) recite(s) receiving transaction information, executing an application configured to predict a transaction, and output information related to the transaction which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, executing, and outputting which is the abstract idea steps of using audience, transaction, and media content information to generate a solution for selling media content in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. using audience, transaction, and media content information to generate a solution for selling media content).  Using a computer for receiving, generating, and determining the data resulting from this kind of mental process applied to methods of organizing human activity merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The receiving and analyzing data would clearly be to a mental activity that a company would go through in order to determine the likelihood of selling content as well as the price.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to sell media content:

[0015] The described technology is directed to optimizing transactions for media content within a media network. For example, embodiments may be configured to optimize the sale of household addressable media network inventory that includes an audience divided into segments.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            	Claims 22, 29, 35-36, 38, 40, 42-47 recite limitations which further limit the claimed gathering of information with respect to data utilized for analysis.
Claims 14, 16, 27, 28, 34, recite limitations which merely segment or further manipulate the data. 
Claims 14, 16, 22, 27-29, 34-36, 38, 40, 42-47 recites limitations directed to analysis performed on the data gathered in order to determine a prediction.  
Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. 

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information an audience in view of media content.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

The original disclosure makes it clear that the claimed invention is directed to the mental activity data and certain methods of organizing activity related to gathering and data analysis for simulation. No particular machines are explicitly involved in accomplishing the abstract idea ([Figure 4] illustrates a conventional computer configuration; Specification [0024] states “any input component capable of providing information for simulating the sale of a media network audience and/or segments thereof is contemplated herein. In an embodiment, the simulation component 205 may be configured as a simulation application configured to be executed on a logic device, such as a logic device including the internal hardware depicted in FIG. 4” – Fig. 4 depicts conventional computer components, thus the simulation component is also conventional). Additionally, the recited technology functions as one of ordinary skill in the art would expect them to perform, so there are no unconventional steps that confine the claims to a particular useful application (Specification [0036-0040] describing generic computer components performing routine and conventional functions.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the prior art provides that based on the 2B analysis how the claims are viewed as well-understood, routine, conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.05(d).  This is further supported by the fact that the disclosure does not provide details necessary to prove significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. The prior art references Ginsburg 2011/0202410, Fox, PGPUB 2004/0236794, Cosman et al., PGPUB 2011/0251875, Williams et al. PGPUB 2011/0246298, Ogawa, PGPUB 2012/0158487, LeBlanc et al. (US 20120005019 A1), La Poutre US 20030018539 A1) disclose a processor, computer-readable storage medium, prediction component, and input component in at least Ginsburg Fig. 1- 10, ¶ 59, 8, 14, Fox Fig. 1-8, ¶ 83, 95, 17, 33-37, Cosman Fig. 1-35, ¶ 26, 71-74, 80, 140, 304, 123, Ogawa Fig. 1-12, ¶ 1-39, 56, 87-124, Williams Fig. 1-5e, LeBlanc Fig. 1-9, La Poutre Fig. 1, ¶ 42, 43.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 14, 16, 22-23, 27-30, 34-36, 38, 40, 42-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had one or more initial conditions of inventory supply and inventory demand in the media network, wherein inventory in the media network comprises one or more receiving devices associated with one or more audience segments.” Although the applicant has support in the originally filed disclosure for “supply and demand” the applicant does not have support for the supply and demand of “receiving devices.” Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14, 16, 22-23, 27-30, 34-36, 38, 40, 42-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 9, 23, 30, the phrase "inventory" renders the claim indefinite because it is unclear what the applicant means by inventory. Specifically, the applicant claims an inventory supply and demand in the media network, the inventory in the media network, for selling the inventory in the media network, the inventory comprises one or more receiving devices. It appears as though inventory is a device as well as content. The applicant has a discussion of the inventory being physical devices in the specification, [0019] The audience 115 may include a plurality of households 120 capable of 

The dependent claims inherit the rejection of the claim in which they depend. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 22, 23, 29, 30, 35, 36, 38, 40, 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cosman (US 20110251875 A1) in view of Hines et al. (US 8170925 B1). 

Regarding claim 9, Cosman teaches 
receiving information indicating real-time transaction activity within a media network indicative of one or more initial conditions of inventory supply and inventory demand in the media network (¶ 24, Further, the present invention provides systems and methods to communicate with a system or systems that are responsible for real-time allocation and delivery of the inventory (e.g., ad servers and the like in a delivery system), in a manner that is consistent and fully synchronized with the system as a whole. In this way, the management techniques used by the management system are accurately mirrored by the behavior of the delivery system. Taking these advantages and features together and assuming a sales environment where demand for certain products is meeting or exceeding the supply as managed by a less efficient mechanism than that described herein, the systems and methods of the invention, which accurately forecast product inventory and simultaneously or concurrently minimize the consumption of overlapping products, provides through its efficiencies the benefit to the publisher of being able to sell and successfully deliver more inventory to contract, which allows the inventory owner to capture more revenue. Although actual numbers are generally difficult to accurately quantify, it has been estimated that for many publishing properties involved in Internet advertising, the present invention will provide an average increase in gross advertising revenues of approximately 15 percent on the existing visitor traffic when compared to typical existing inventory management systems., ¶ 263, This provides synchronization between the definition of the product set and the method of product identification as it is processed and loaded into the inventory management module 100, as well as the real time product identification that is done at the time an inventory request is received by the delivery system 130. Abstract, Availability and selection of inventory is determined using the information on inventory regions to control effects of cannibalization, such as by implementing logically necessary allocation to only cannibalize a region on a limited or forced basis. ¶ 114, During historical sample, the data processing module 30 maintains an accrual of counts of the number of times a given product vector has been found ignoring or discarding all remaining attributes of the input record. If the product vector is being seen for the first time, a new accrual record for that vector is created and initially set to a count of 1 or whatever count of inventory is associated with the given input record. ¶ 191, Following the above allocation, the actual availability impression counts for each product are computed as follows: let the initial quantity of inventory available during a finite amount of time t (and referred to herein as the forecast) of product p be represented as fcast(p); ¶ 283, 284, 8, 74, 251, 308, 120, 138, 164, 172, 275),

wherein inventory in the media network comprises one or more receiving devices associated with one or more audience segments (¶ 25, Additionally, the systems and methods described herein are inventory neutral inasmuch as the managed attributes of the inventory that are used to define product segments can be from any domain of values. Further, the systems and methods are designed to concurrently handle site-specific inventory attributes so that in a domain of sites in an advertising network individual sites can define and sell inventory according to the specifics of their target market. The present invention also supports a variety of contract types including guaranteed, exclusive, auctioned, and preemptible contracts, which can all concurrently coexist across any advertising product mix. Further, a variety of contract metrics are supported including Cost Per Thousand (CPM) and Cost Per Click (CPC), which can also coexist for any arbitrary mix of products. Yet further, the methods and systems according to the present invention are neutral with regard to the delivery system and order management system so that they can be incorporated to interface with new or existing order management and ad delivery systems in both the Internet and broadcast domains. ¶ 74, During operation of the system 10 and inventory management system 12, the client computer 140 interfaces such as with a GUI or an interface run via a browser with the order management system 80. The order management system 80 in turn interacts with the inventory management module 100 of the inventory management system 12 to get information on the forecast quantities and available quantities, over a plurality of days, of one or more products of interest, each of which are associated with a particular segment of the data for which there is a market demand (all of which may be provided in the available inventory representation 76 in inventory database 70 or stored elsewhere in the system 12 or accessible by system 12). Acting on the returned information, a certain quantity of inventory (e.g., a purchase quantity) for a particular product segment can optionally be allocated by the inventory management module 100 over a plurality of days (e.g., a contract period) commencing from a particular date (e.g., a contract start date) and terminating on a particular subsequent date (e.g., a contract end date). Collectively, this process can be referred to as a product buy. ¶ 73, 283, 284, 268, 8, 74, 251, 308);

based on the received information and stored information, executing an application configured to predict one or more transactions for selling the inventory in the media network, wherein the stored information comprises at least one of: past transaction activity or demographic information associated with the one or more audience segments (¶ 304, For insertion orders containing multiple product buy proposals it is necessary to simulate the effects of the cannibalization of inventory by all the products within the order because each product can potentially consume inventory needed by the other, and so it is necessary to see if all of the product buys can succeed concurrently if the order is executed. This is accomplished by combining the inventory allocated by each product proposal within the order with all of the inventory allocated from existing contracts in the system that have allocated inventory, and then recalculating the availability counts for the product using the methods previously described, and returning the results to the order management system 80 and the client computer 140. If any product in the system, which before the order had a positive value for availability, has a negative availability value as a result of the allocation within the order, the proposed order cannot be executed. ¶ 12, The total forecast value may be subdivided into two components. A first component is the "base forecast," which represents the total forecast quantity as derived directly from recent history. In the Internet advertising domain, the "history" typically includes transaction logs of the information available from the computer servers that serve the advertisements for a particular web site or network of web sites (e.g., ad servers). A second component is the "predicted forecast," which includes extrapolations of the base forecast forward in time including considering historical growth and also considering seasonality patterns such as sporting events, holiday traffic, or day of the week to accordingly modify the predicted forecast. ¶ 18, 24, 27, 74, 77, 167, 275, 279, 283, 312);

and wherein the plurality of interacting agents learn, based on the received information and stored information, to optimize the one or more predicted transactions (¶ 248, As will be obvious to anyone skilled in the art, each of the methods described in the present invention will differ in the amount of time to compute the desired results. Nowhere is this more true than in the calculation of product availability for overlapping sets. Since inventory systems are frequently constrained by the available time to perform an operation, e.g., depending on the required transaction rate, it is desirable to provide an alternative embodiment that is optimized towards performance while increasing the amount of available inventory provided. As discussed with reference to FIG. 38, one such an alternative embodiment is the lowest cardinality assignment method, which is described in more detail below and which may be selected to calculate availability with a method that is optimized for performance rather than just for yield. It was noted earlier that the correlation method for calculating availability was a discretionary method of inventory calculation that was wasteful and, therefore, provided lower availability counts on average, and thereby not the preferred embodiment, however it had the benefit of being very simple and fast to compute. The lowest cardinality assignment method is also in the group of discretionary methods and, therefore, cannot guarantee the maximum levels of availability but will run in similar speed to the correlation method while producing significantly higher levels of product availability. Further, it can be tuned to increase the level of availability by running a second phase of processing, which will approach and often achieve maximum availability bounded only by the execution time it is allowed to run in. ¶ 24);

causing, based on the one or more predicted transactions, output of optimized transaction information (¶ 24, Embodiments of the present invention define systems and methods to create an approach for the management and optimization of multi-dimensional inventory. In these systems and methods, the quantities of forecast, sold, and available counts are represented with significantly increased accuracy. Further, the systems and methods produce and accurately apply forecast growth models to reflect the growth and seasonal effects of the publishing domain. Beyond the achievement of greater accuracy, the present invention provides methods to manage the allocation of inventory in a way that the consumption of correlated products is reduced to its logical minimum or nearer such minimum resulting in creating the maximum possible availability of all products and, therefore, the maximum or increased revenue. Further, the present invention provides systems and methods to communicate with a system or systems that are responsible for real-time allocation and delivery of the inventory (e.g., ad servers and the like in a delivery system), in a manner that is consistent and fully synchronized with the system as a whole. In this way, the management techniques used by the management system are accurately mirrored by the behavior of the delivery system. Taking these advantages and features together and assuming a sales environment where demand for certain products is meeting or exceeding the supply as managed by a less efficient mechanism than that described herein, the systems and methods of the invention, which accurately forecast product inventory and simultaneously or concurrently minimize the consumption of overlapping products, provides through its efficiencies the benefit to the publisher of being able to sell and successfully deliver more inventory to contract, which allows the inventory owner to capture more revenue. Although actual numbers are generally difficult to accurately quantify, it has been estimated that for many publishing properties involved in Internet advertising, the present invention will provide an average increase in gross advertising revenues of approximately 15 percent on the existing visitor traffic when compared to typical existing inventory management systems. ¶ 297, Regarding product optimization, the inventory management module 100 presents a report of the above information to an end user via the order management system 80 and the client computer 140 so that a product can be selected. The system will recommend the product from the CPC summary data that has an end date equal to or greater than the end date in the proposed CPC contract and that has the lowest inventory cost. Under normal circumstances, this produces the desired number of clickthroughs at the lowest available cost. Once a product is selected and a product buy using the CPC metric is created, the inventory management module 100 translates the quantity of clicks specified in the contract to the equivalent number of displayed ads, which is then used internally by the system to manage both CPC and CPM contracts in the same manner. ¶ 27, 203, 248, 250, 271-273). 

Cosman does not specifically teach modeling buyers and sellers. However, Hines teaches a model comprising a plurality of interacting agents configured to interact as buyers and sellers, executing an application configured to predict one or more transactions for selling  the inventory in the media network, (col. 9, lines 35-61, Seller profile. Information that includes at least some result(s) of analyzing seller information (or seller data) (e.g., a summary of seller information/data or other suitable equivalent). In some embodiments, for example, instead of the complete details of each booking made over the last 12 months, which would be contained in the hotel's seller information, the hotel's seller profile may have results of analysis of the hotel's seller information such as a summary of total number of bookings (e.g., 35,000), the average length of stay (e.g., 2.7), the median daily rate (e.g., $275), and/or at least one seller statistical score that describes variability in the hotel's booking patterns. In some embodiments, seller profiles include analyzed and/or organized data which can be used in further mathematical/logical modeling/computer processing. Buyer Profile. Information that includes at least some result(s) of analyzing the buyer information (or buyer data) (e.g., a summary of the buyer information/data or other suitable equivalent). In some embodiments, for example, instead of the complete details of each hotel transaction made over the last year, which would be contained in the buyer information, the buyer profile may have results of analysis of the buyer's information such as a summary of the total number of transactions (e.g., 7), the mode of additional guests (e.g., 1), the average price paid (e.g., $385), and/or at least one buyer statistical score that describes other buyer 

wherein the stored information comprises at least one of: past transaction activity or demographic information associated with the one or more audience segments (col. 6, lines 1-19, In some embodiments, the computer-implemented systems and methods of the instant invention determine a selective offer of products, services, and/or information. In some embodiments, the computer-implemented systems and methods of the instant invention operate by aggregating and processing, based on computational models, current event information and accumulated historical information. In some embodiments, the computer-implemented systems and methods of the instant invention generate parameters that characterize, for example, object preferences, price elasticity, preference-elasticity interactions, and future effects/events. In some embodiments, the computer-implemented systems and methods of the instant invention utilize machine learning algorithms to improve the parameter estimates over time. In some embodiments, the computer-implemented systems and methods of the instant can be used in e-commerce and social media to improve response rate and/or revenue return for a particular offering. Col. 5, lines 35-47, col. 23, line 10 – col. 24, line 5);

and wherein the plurality of interacting agents learn, based on the received information and stored information, to optimize the one or more predicted transactions (Col. 14, line 50- col. 16, line 35, col. 

and causing, based on the one or more predicted transactions output of optimized transaction information (abstract, col. 12, lines 40-46, As will be obvious to anyone skilled in the art, each of the methods described in the present invention will differ in the amount of time to compute the desired results. Nowhere is this more true than in the calculation of product availability for overlapping sets. Since inventory systems are frequently constrained by the available time to perform an operation, e.g., depending on the required transaction rate, it is desirable to provide an alternative embodiment that is optimized towards performance while increasing the amount of available inventory provided. As discussed with reference to FIG. 38, one such an alternative embodiment is the lowest cardinality assignment method, which is described in more detail below and which may be selected to calculate availability with a method that is optimized for performance rather than just for yield. It was noted earlier that the correlation method for calculating availability was a discretionary method of inventory calculation that was wasteful and, therefore, provided lower availability counts on average, and thereby not the preferred embodiment, however it had the benefit of being very simple and fast to compute. The lowest cardinality assignment method is also in the group of discretionary methods and, therefore, cannot guarantee the maximum levels of availability but will run in similar speed to the correlation method while producing significantly higher levels of product availability. Further, it can be tuned to increase the level of availability by running a second phase of processing, which will approach and often achieve maximum availability bounded only by the execution time it is allowed to run in., col. 15, line 25-col. 16, line 35). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Cosman to include modeling buyers and sellers as taught by Hines. This known technique is applicable to the system of Cosman as they both share characteristics and capabilities, namely, they are directed to predicting transaction data. One of ordinary skill in the art would have recognized that applying the known technique of Hines would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hines to the teachings of Cosman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the buyer and seller interaction into similar systems. Further, applying modeling buyers and sellers to Cosman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the additional prediction features. There is a benefit to the seller to know the optimal transaction options. 

Regarding claims 22, 29, 35, Cosman teaches wherein the stored information further comprises at least one of: quantity of the one or more audience segments, a type for each audience segment of the one or more audience segments, or a location for each audience segment of the one or more audience segments (¶ 7, 11, 17, 23, 27, 166, 183, 284).

Regarding claim 23, Cosman teaches one or more processors; and memory storing instructions that, when executed by the one or more processors (¶ 3, 5, 26, 72, 111, 288);

receive information indicating real-time transaction activity within a media network indicative of one or more initial conditions of inventory supply and inventory demand in the media network (¶ 24, Further, the present invention provides systems and methods to communicate with a system or systems that are responsible for real-time allocation and delivery of the inventory (e.g., ad servers and the like in a delivery system), in a manner that is consistent and fully synchronized with the system as a whole. In this way, the management techniques used by the management system are accurately mirrored by the behavior of the delivery system. Taking these advantages and features together and assuming a sales environment where demand for certain products is meeting or exceeding the supply as managed by a less efficient mechanism than that described herein, the systems and methods of the invention, which accurately forecast product inventory and simultaneously or concurrently minimize the consumption of overlapping products, provides through its efficiencies the benefit to the publisher of being able to sell and successfully deliver more inventory to contract, which allows the inventory owner to capture more revenue. Although actual numbers are generally difficult to accurately quantify, it has been estimated that for many publishing properties involved in Internet advertising, the present invention will provide an average increase in gross advertising revenues of approximately 15 percent on the existing visitor traffic when compared to typical existing inventory management systems., ¶ 263, This provides synchronization between the definition of the product set and the method of product identification as it is processed and loaded into the inventory management module 100, as well as the real time product identification that is done at the time an inventory request is received by the delivery system 130. Abstract, Availability and selection of inventory is determined using the information on inventory regions to control effects of cannibalization, such as by implementing logically necessary allocation to only cannibalize a region on a limited or forced basis. ¶ 283, 284, 8, 74, 251, 308),

wherein inventory in the media network comprises one or more receiving devices associated with one or more audience segments (¶ 25, Additionally, the systems and methods described herein are inventory neutral inasmuch as the managed attributes of the inventory that are used to define product segments can be from any domain of values. Further, the systems and methods are designed to concurrently handle site-specific inventory attributes so that in a domain of sites in an advertising network individual sites can define and sell inventory according to the specifics of their target market. The present invention also supports a variety of contract types including guaranteed, exclusive, auctioned, and preemptible contracts, which can all concurrently coexist across any advertising product mix. Further, a variety of contract metrics are supported including Cost Per Thousand (CPM) and Cost Per Click (CPC), which can also coexist for any arbitrary mix of products. Yet further, the methods and systems according to the present invention are neutral with regard to the delivery system and order management system so that they can be incorporated to interface with new or existing order management and ad delivery systems in both the Internet and broadcast domains. ¶ 74, During operation of the system 10 and inventory management system 12, the client computer 140 interfaces such as with a GUI or an interface run via a browser with the order management system 80. The order management system 80 in turn interacts with the inventory management module 100 of the inventory management system 12 to get information on the forecast quantities and available quantities, over a plurality of days, of one or more products of interest, each of which are associated with a particular segment of the data for which there is a market demand (all of which may be provided in the available inventory representation 76 in inventory database 70 or stored elsewhere in the system 12 or accessible by system 12). Acting on the returned information, a certain quantity of inventory (e.g., a purchase quantity) for a particular product segment can optionally be allocated by the inventory management module 100 over a plurality of days (e.g., a contract period) commencing from a particular date (e.g., a contract start date) and terminating on a particular subsequent date (e.g., a contract end date). Collectively, this process can be referred to as a product buy. ¶ 73, 283, 284, 268, 8, 251, 308);

based on the received information and stored information, execute an application configured to predict one or more transactions for selling the inventory in the media network, wherein the stored information comprises at least one of: past transaction activity or demographic information associated with the one or more audience segments  (¶ 304, For insertion orders containing multiple product buy proposals it is necessary to simulate the effects of the cannibalization of inventory by all the products within the order because each product can potentially consume inventory needed by the other, and so it is necessary to see if all of the product buys can succeed concurrently if the order is executed. This is accomplished by combining the inventory allocated by each product proposal within the order with all of the inventory allocated from existing contracts in the system that have allocated inventory, and then recalculating the availability counts for the product using the methods previously described, and returning the results to the order management system 80 and the client computer 140. If any product in the system, which before the order had a positive value for availability, has a negative availability value as a result of the allocation within the order, the proposed order cannot be executed. ¶ 12, The total forecast value may be subdivided into two components. A first component is the "base forecast," which represents the total forecast quantity as derived directly from recent history. In the Internet advertising domain, the "history" typically includes transaction logs of the information available from the computer servers that serve the advertisements for a particular web site or network of web sites (e.g., ad servers). A second component is the "predicted forecast," which includes extrapolations of the base forecast forward in time including considering historical growth and also considering seasonality patterns such as sporting events, holiday traffic, or day of the week to accordingly modify the predicted forecast. ¶ 18, 24-27, 74, 77, 167, 275, 279, 283, 312, 73, 284, 268, 8, 251, 308);

wherein the plurality of interacting agents learn, based on the received information and stored information, to optimize the one or more predicted transactions (¶ 248, As will be obvious to anyone skilled in the art, each of the methods described in the present invention will differ in the amount of time to compute the desired results. Nowhere is this more true than in the calculation of product 

cause, based on the one or more predicted transactions, output of optimized transaction information  (¶ 24, Embodiments of the present invention define systems and methods to create an approach for the management and optimization of multi-dimensional inventory. In these systems and methods, the quantities of forecast, sold, and available counts are represented with significantly increased accuracy. Further, the systems and methods produce and accurately apply forecast growth models to reflect the growth and seasonal effects of the publishing domain. Beyond the achievement of greater accuracy, the present invention provides methods to manage the allocation of inventory in a way that the consumption of correlated products is reduced to its logical minimum or nearer such minimum resulting in creating the maximum possible availability of all products and, therefore, the maximum or increased revenue. Further, the present invention provides systems and methods to communicate with a system or systems that are responsible for real-time allocation and delivery of the inventory (e.g., ad servers and the like in a delivery system), in a manner that is consistent and fully synchronized with the system as a whole. In this way, the management techniques used by the management system are accurately mirrored by the behavior of the delivery system. Taking these advantages and features together and assuming a sales environment where demand for certain products is meeting or exceeding the supply as managed by a less efficient mechanism than that described herein, the systems and methods of the invention, which accurately forecast product inventory and simultaneously or concurrently minimize the consumption of overlapping products, provides through its efficiencies the benefit to the publisher of being able to sell and successfully deliver more inventory to contract, which allows the inventory owner to capture more revenue. Although actual numbers are generally difficult to accurately quantify, it has been estimated that for many publishing properties involved in Internet advertising, the present invention will provide an average increase in gross advertising revenues of approximately 15 percent on the existing visitor traffic when compared to typical existing inventory management systems. ¶ 27, 203, 248, 250, 271-273). 

Cosman does not specifically teach modeling buyers and sellers. However, Hines teaches a model comprising a plurality of interacting agents configured to interact as buyers and sellers, executing an application configured to predict one or more transactions for selling  the inventory in the media network, (col. 9, lines 35-61, Seller profile. Information that includes at least some result(s) of analyzing seller information (or seller data) (e.g., a summary of seller information/data or other suitable equivalent). In some embodiments, for example, instead of the complete details of each booking made over the last 12 months, which would be contained in the hotel's seller information, the hotel's seller profile may have results of analysis of the hotel's seller information such as a summary of total number 

wherein the stored information comprises at least one of: past transaction activity or demographic information associated with the one or more audience segments (col. 6, lines 1-19, In some embodiments, the computer-implemented systems and methods of the instant invention determine a selective offer of products, services, and/or information. In some embodiments, the computer-implemented systems and methods of the instant invention operate by aggregating and processing, based on computational models, current event information and accumulated historical information. In 

and wherein the plurality of interacting agents learn, based on the received information and stored information, to optimize the one or more predicted transactions (Col. 14, line 50- col. 16, line 35, col. 26, lines 20-55, In some embodiments, the product/object selection and pricing optimization model/module/function (409) includes a learning mechanism that improves the predictive accuracy of the models. In some embodiments, the learning mechanism operates by extracting, from time to time, new predictive information from new (or updated) user information.); 

and causing, based on the one or more predicted transactions output of optimized transaction information (abstract, col. 12, lines 40-46, As will be obvious to anyone skilled in the art, each of the methods described in the present invention will differ in the amount of time to compute the desired results. Nowhere is this more true than in the calculation of product availability for overlapping sets. Since inventory systems are frequently constrained by the available time to perform an operation, e.g., depending on the required transaction rate, it is desirable to provide an alternative embodiment that is optimized towards performance while increasing the amount of available inventory provided. As discussed with reference to FIG. 38, one such an alternative embodiment is the lowest cardinality assignment method, which is described in more detail below and which may be selected to calculate 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Cosman to include modeling buyers and sellers as taught by Hines. This known technique is applicable to the system of Cosman as they both share characteristics and capabilities, namely, they are directed to predicting transaction data. One of ordinary skill in the art would have recognized that applying the known technique of Hines would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hines to the teachings of Cosman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the buyer and seller interaction into similar systems. Further, applying modeling buyers and sellers to Cosman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the additional prediction features. There is a benefit to the seller to know the optimal transaction options. 


Regarding claim 30, Cosman teaches non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a processor, cause (¶ 72, 73); 

receiving information indicating real-time transaction activity within a media network indicative of one or more initial conditions of inventory supply and inventory demand in the media network  (¶ 24, Further, the present invention provides systems and methods to communicate with a system or systems that are responsible for real-time allocation and delivery of the inventory (e.g., ad servers and the like in a delivery system), in a manner that is consistent and fully synchronized with the system as a whole. In this way, the management techniques used by the management system are accurately mirrored by the behavior of the delivery system. Taking these advantages and features together and assuming a sales environment where demand for certain products is meeting or exceeding the supply as managed by a less efficient mechanism than that described herein, the systems and methods of the invention, which accurately forecast product inventory and simultaneously or concurrently minimize the consumption of overlapping products, provides through its efficiencies the benefit to the publisher of being able to sell and successfully deliver more inventory to contract, which allows the inventory owner to capture more revenue. Although actual numbers are generally difficult to accurately quantify, it has been estimated that for many publishing properties involved in Internet advertising, the present invention will provide an average increase in gross advertising revenues of approximately 15 percent on the existing visitor traffic when compared to typical existing inventory management systems., ¶ 263, This provides synchronization between the definition of the product set and the method of product identification as it is processed and loaded into the inventory management module 100, as well as the real time product identification that is done at the time an inventory request is received by the delivery system 130. Abstract, Availability and selection of inventory is determined using the information on inventory regions to control effects of cannibalization, such as by implementing logically necessary allocation to only cannibalize a region on a limited or forced basis. ¶ 283, 284, 8, 74, 251, 308),

wherein inventory in the media network comprises one or more receiving devices associated with one or more audience segments (¶ 25, Additionally, the systems and methods described herein are inventory neutral inasmuch as the managed attributes of the inventory that are used to define product segments can be from any domain of values. Further, the systems and methods are designed to concurrently handle site-specific inventory attributes so that in a domain of sites in an advertising network individual sites can define and sell inventory according to the specifics of their target market. The present invention also supports a variety of contract types including guaranteed, exclusive, auctioned, and preemptible contracts, which can all concurrently coexist across any advertising product mix. Further, a variety of contract metrics are supported including Cost Per Thousand (CPM) and Cost Per Click (CPC), which can also coexist for any arbitrary mix of products. Yet further, the methods and systems according to the present invention are neutral with regard to the delivery system and order management system so that they can be incorporated to interface with new or existing order management and ad delivery systems in both the Internet and broadcast domains. ¶ 74, During operation of the system 10 and inventory management system 12, the client computer 140 interfaces such as with a GUI or an interface run via a browser with the order management system 80. The order management system 80 in turn interacts with the inventory management module 100 of the inventory management system 12 to get information on the forecast quantities and available quantities, over a plurality of days, of one or more products of interest, each of which are associated with a particular segment of the data for which there is a market demand (all of which may be provided in the available inventory representation 76 in inventory database 70 or stored elsewhere in the system 12 or accessible by system 12). Acting on the returned information, a certain quantity of inventory (e.g., a purchase quantity) for a particular product segment can optionally be allocated by the inventory management module 100 over a plurality of days (e.g., a contract period) commencing from a particular date (e.g., a contract start date) and terminating on a particular subsequent date (e.g., a contract end date). Collectively, this process can be referred to as a product buy. ¶ 73, 283, 284, 268, 8, 74, 251, 308);

based on the received information and stored information, executing an application configured to predict one or more transactions for selling the inventory in the media network, wherein the stored information comprises at least one of: past transaction activity or demographic information associated with the one or more audience segments  (¶ 304, For insertion orders containing multiple product buy proposals it is necessary to simulate the effects of the cannibalization of inventory by all the products within the order because each product can potentially consume inventory needed by the other, and so it is necessary to see if all of the product buys can succeed concurrently if the order is executed. This is accomplished by combining the inventory allocated by each product proposal within the order with all of the inventory allocated from existing contracts in the system that have allocated inventory, and then recalculating the availability counts for the product using the methods previously described, and returning the results to the order management system 80 and the client computer 140. If any product in the system, which before the order had a positive value for availability, has a negative availability value as a result of the allocation within the order, the proposed order cannot be executed. ¶ 12, The total forecast value may be subdivided into two components. A first component is the "base forecast," which represents the total forecast quantity as derived directly from recent history. In the Internet advertising domain, the "history" typically includes transaction logs of the information available from the computer servers that serve the advertisements for a particular web site or network of web sites (e.g., ad servers). A second component is the "predicted forecast," which includes extrapolations of the base forecast forward in time including considering historical growth and also considering seasonality patterns such as sporting events, holiday traffic, or day of the week to accordingly modify the predicted forecast. ¶ 18, 24, 27, 74, 77, 167, 275, 279, 283, 284, 251, 308, 312);

	and wherein the plurality of interacting agents learn, based on the received information and stored information, to optimize the one or more predicted transactions (¶ 248, As will be obvious to anyone skilled in the art, each of the methods described in the present invention will differ in the amount of time to compute the desired results. Nowhere is this more true than in the calculation of product availability for overlapping sets. Since inventory systems are frequently constrained by the available time to perform an operation, e.g., depending on the required transaction rate, it is desirable to provide an alternative embodiment that is optimized towards performance while increasing the amount of available inventory provided. As discussed with reference to FIG. 38, one such an alternative embodiment is the lowest cardinality assignment method, which is described in more detail below and which may be selected to calculate availability with a method that is optimized for performance rather than just for yield. It was noted earlier that the correlation method for calculating availability was a discretionary method of inventory calculation that was wasteful and, therefore, provided lower availability counts on average, and thereby not the preferred embodiment, however it had the benefit of being very simple and fast to compute. The lowest cardinality assignment method is also in the group of discretionary methods and, therefore, cannot guarantee the maximum levels of availability but will run in similar speed to the correlation method while producing significantly higher levels of product availability. Further, it can be tuned to increase the level of availability by running a second phase of processing, which will approach and often achieve maximum availability bounded only by the execution time it is allowed to run in. ¶ 24);


causing, based on the one or more predicted transactions, output of optimized transaction information (¶ 24, Embodiments of the present invention define systems and methods to create an approach for the management and optimization of multi-dimensional inventory. In these systems and methods, the quantities of forecast, sold, and available counts are represented with significantly increased accuracy. Further, the systems and methods produce and accurately apply forecast growth models to reflect the growth and seasonal effects of the publishing domain. Beyond the achievement of greater accuracy, the present invention provides methods to manage the allocation of inventory in a way that the consumption of correlated products is reduced to its logical minimum or nearer such minimum resulting in creating the maximum possible availability of all products and, therefore, the maximum or increased revenue. Further, the present invention provides systems and methods to communicate with a system or systems that are responsible for real-time allocation and delivery of the inventory (e.g., ad servers and the like in a delivery system), in a manner that is consistent and fully synchronized with the system as a whole. In this way, the management techniques used by the management system are accurately mirrored by the behavior of the delivery system. Taking these advantages and features together and assuming a sales environment where demand for certain products is meeting or exceeding the supply as managed by a less efficient mechanism than that described herein, the systems and methods of the invention, which accurately forecast product inventory and simultaneously or concurrently minimize the consumption of overlapping products, provides through its efficiencies the benefit to the publisher of being able to sell and successfully deliver more inventory to contract, which allows the inventory owner to capture more revenue. Although actual numbers are generally difficult to accurately quantify, it has been estimated that for many publishing properties involved in Internet advertising, the present invention will provide an average increase in gross advertising revenues of approximately 15 percent on the existing visitor traffic when compared to typical existing inventory management systems. ¶ 27, 203, 248, 250, 271-273). 

Cosman does not specifically teach modeling buyers and sellers. However, Hines teaches a model comprising a plurality of interacting agents configured to interact as buyers and sellers, executing an application configured to predict one or more transactions for selling  the inventory in the media network, (col. 9, lines 35-61, Seller profile. Information that includes at least some result(s) of analyzing seller information (or seller data) (e.g., a summary of seller information/data or other suitable equivalent). In some embodiments, for example, instead of the complete details of each booking made over the last 12 months, which would be contained in the hotel's seller information, the hotel's seller profile may have results of analysis of the hotel's seller information such as a summary of total number of bookings (e.g., 35,000), the average length of stay (e.g., 2.7), the median daily rate (e.g., $275), and/or at least one seller statistical score that describes variability in the hotel's booking patterns. In some embodiments, seller profiles include analyzed and/or organized data which can be used in further mathematical/logical modeling/computer processing. Buyer Profile. Information that includes at least some result(s) of analyzing the buyer information (or buyer data) (e.g., a summary of the buyer information/data or other suitable equivalent). In some embodiments, for example, instead of the complete details of each hotel transaction made over the last year, which would be contained in the buyer information, the buyer profile may have results of analysis of the buyer's information such as a summary of the total number of transactions (e.g., 7), the mode of additional guests (e.g., 1), the average price paid (e.g., $385), and/or at least one buyer statistical score that describes other buyer characteristic(s). In some embodiments, buyer profiles include analyzed and/or organized data which can be used in further mathematical/logical modeling/computer processing. col. 15, line 55-col. 19, line 7, In some embodiments, as illustrated by a flowchart of FIG. 4, the instant invention include a computer-implemented method for determining an offer (410) that can include steps of: determining a demand for at least one offering from a seller by a demand prediction model/module/function (402) 

wherein the stored information comprises at least one of: past transaction activity or demographic information associated with the one or more audience segments (col. 6, lines 1-19, In some embodiments, the computer-implemented systems and methods of the instant invention determine a selective offer of products, services, and/or information. In some embodiments, the computer-implemented systems and methods of the instant invention operate by aggregating and processing, based on computational models, current event information and accumulated historical information. In some embodiments, the computer-implemented systems and methods of the instant invention generate parameters that characterize, for example, object preferences, price elasticity, preference-elasticity interactions, and future effects/events. In some embodiments, the computer-implemented systems and methods of the instant invention utilize machine learning algorithms to improve the parameter estimates over time. In some embodiments, the computer-implemented systems and methods of the instant can be used in e-commerce and social media to improve response rate and/or revenue return for a particular offering. Col. 5, lines 35-47, col. 23, line 10 – col. 24, line 5);

and wherein the plurality of interacting agents learn, based on the received information and stored information, to optimize the one or more predicted transactions (Col. 14, line 50- col. 16, line 35, col. 26, lines 20-55, In some embodiments, the product/object selection and pricing optimization model/module/function (409) includes a learning mechanism that improves the predictive accuracy of the models. In some embodiments, the learning mechanism operates by extracting, from time to time, new predictive information from new (or updated) user information.); 

and causing, based on the one or more predicted transactions output of optimized transaction information (abstract, col. 12, lines 40-46, As will be obvious to anyone skilled in the art, each of the methods described in the present invention will differ in the amount of time to compute the desired results. Nowhere is this more true than in the calculation of product availability for overlapping sets. Since inventory systems are frequently constrained by the available time to perform an operation, e.g., depending on the required transaction rate, it is desirable to provide an alternative embodiment that is optimized towards performance while increasing the amount of available inventory provided. As discussed with reference to FIG. 38, one such an alternative embodiment is the lowest cardinality assignment method, which is described in more detail below and which may be selected to calculate availability with a method that is optimized for performance rather than just for yield. It was noted earlier that the correlation method for calculating availability was a discretionary method of inventory calculation that was wasteful and, therefore, provided lower availability counts on average, and thereby not the preferred embodiment, however it had the benefit of being very simple and fast to compute. The lowest cardinality assignment method is also in the group of discretionary methods and, therefore, cannot guarantee the maximum levels of availability but will run in similar speed to the correlation method while producing significantly higher levels of product availability. Further, it can be tuned to increase the level of availability by running a second phase of processing, which will approach and often achieve maximum availability bounded only by the execution time it is allowed to run in., col. 15, line 25-col. 16, line 35). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Cosman to include modeling buyers and sellers as taught by Hines. This known technique is applicable to the system of Cosman as they both share characteristics and capabilities, namely, they are directed to predicting transaction data. One of ordinary skill in the art would have recognized that applying the 

Regarding claims 36, 38, 40, Cosman teaches simulation (¶ 24, 27, 76, 117, 124-129, 150), but does not specifically teach behavior. However, the combination of Cosman and Hines teaches wherein each interacting agent of the plurality of interacting agents is associated with one or more initial attributes, wherein the one or more initial attributes comprise at least one of: type characteristics of the interacting agent, behavioral norms of the interacting agent, or modes of behavior of the interacting agent (col. 8, line 56 – col. 11, line 55, col. 1, line 20- col. 2, line 28). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Cosman to include the limitations above taught by Hines. These teachings are applicable to Cosman as they share characteristics and capabilities, namely, they are directed to predicting transaction data. One of ordinary skill in the art would have recognized that applying the teachings of Hines would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the teachings of Hines to the teachings of Cosman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references shows the ability to incorporate the above teachings into similar systems. Further, applying these teachings would have been recognized as resulting in an improved system that help maximize predicted revenue.

Regarding claims 45-47, Cosman teaches wherein the one or more initial conditions change during execution of the application (¶ 113, 120, 138, 164, 172, 191, 234, 241-243). 

Claims 14, 27, 34, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cosman (US 20110251875 A1) in view of Hines et al. (US 8170925 B1) in further view of La Poutre et al., (US 20030018539 A1).

Regarding claims 14, 27, 34, Cosman teaches predictive modeling. Cosman does not specifically teach simulations. 

However, La Poutre teaches wherein the plurality of interacting agents is based on agent-based computational economics (ACE) modeling (¶ 42-44, 48, 31-34, 39). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Cosman to include an agent-based computational economics simulation as taught by La Poutre. This known technique is applicable to the system of Cosman as they both share characteristics and capabilities, namely, they are directed to customer/viewer behavior. One of ordinary skill in the art would have recognized that applying the known technique of La Poutre would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of La Poutre to the teachings of Cosman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to include an agent-based computational economics simulation into similar systems. Further, applying this technique to Cosman would have been recognized by those of ordinary skill in the art as resulting in an improved system that .

Claims 16, 28, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cosman (US 20110251875 A1) in view of Hines et al. (US 8170925 B1) in further view of Dixon et al. (US 20090276317 A1).

Regarding claims 16, 28, Cosman teaches and optimized transaction but does not specifically teach wherein the optimized transaction is configured to optimize revenue yield. 

However, Dixon teaches: wherein the optimized transaction information indicates an optimized revenue yield (¶ 77, 88). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Cosman to include the limitations above taught by Dixon. These teachings are applicable to Cosman as they share characteristics and capabilities, namely, they are directed to managing advertising in broadcast networks. One of ordinary skill in the art would have recognized that applying the teachings of Dixon would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the teachings of Dixon to the teachings of Cosman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references shows the ability to incorporate the above teachings into similar systems. Further, applying these teachings would have been recognized as resulting in an improved system that help maximize predicted revenue.

Claims 42-44, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cosman (US 20110251875 A1) in view of Hines et al. (US 8170925 B1) in further view of LeBlanc et al. (US 20120005019 A1).

Regarding claims 42-44, Cosman teaches simulation (¶ 24, 27, 76, 117, 124-129, 150), but does not specifically teach a third party information source. However, the combination of Cosman and LeBlanc teaches wherein the stored information is accessible via one or more third party information sources (¶ 33, 40, 121, 132-137, 235-236, 326, 336). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Cosman to include the limitations above taught by LeBlanc. These teachings are applicable to Cosman as they share characteristics and capabilities, namely, they are directed to managing advertising in broadcast networks. One of ordinary skill in the art would have recognized that applying the teachings of LeBlanc would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the teachings of LeBlanc to the teachings of Cosman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references shows the ability to incorporate the above teachings into similar systems. Further, applying these teachings would have been recognized as resulting in an improved system that help receive additional information for calculations and optimization. 

See also pertinent prior art Williams (US 20110246298 A1) which discloses selling and trading online advertising space. Zhang (US 20110218852 A1) which discloses internet advertising processing and Spivak (US 20110225015 A1) which discloses for interactive guide widgets. Grouf et al., (US 20090144130 A1) which discloses creating a model that populates the metrics for different media types in the media catalog, using available and authoritative pricing information available.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683